Name: 80/353/EEC: Commission Decision of 7 March 1980 approving certain transport operations in respect of beef carried out by the French intervention agency during 1979 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-26

 Avis juridique important|31980D035380/353/EEC: Commission Decision of 7 March 1980 approving certain transport operations in respect of beef carried out by the French intervention agency during 1979 (Only the French text is authentic) Official Journal L 079 , 26/03/1980 P. 0022 - 0022****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 249 , 17 . 11 . 1970 , P . 1 . ( 4 ) OJ NO L 68 , 10 . 3 . 1978 , P . 5 . ( 5 ) OJ NO L 261 , 26 . 9 . 1978 , P . 5 . ( 6 ) OJ NO L 304 , 30 . 11 . 1979 , P . 9 . ( 7 ) OJ NO L 257 , 12 . 10 . 1979 , P . 45 . COMMISSION DECISION OF 7 MARCH 1980 APPROVING CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF CARRIED OUT BY THE FRENCH INTERVENTION AGENCY DURING 1979 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/353/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2305/70 OF 10 NOVEMBER 1970 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN BEEF AND VEAL ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 496/78 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) ( H ) THEREOF , WHEREAS , UNDER ARTICLES 1 , 2 ( 1 ) AND 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , EXPENDITURE ON CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF HELD BY INTERVENTION AGENCIES IS CHARGEABLE TO THE GUARANTEE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ; WHEREAS ARTICLES 9 ( 1 ) AND 11 OF COMMISSION REGULATION ( EEC ) NO 2226/78 ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2650/79 ( 6 ), AMENDED , WITH EFFECT FROM 1 OCTOBER 1978 , THE CONDITIONS GOVERNING THE FINANCING OF MOVEMENTS OF INTERVENTION BEEF ; WHEREAS THE FRENCH REPUBLIC HAS NOTIFIED THE COMMISSION OF THE REASONS NECESSITATING THE TRANSPORT DURING 1979 WITHIN FRANCE OF SOME 14 327 TONNES OF UNBONED BEEF TAKEN OVER BY ITS INTERVENTION AGENCY AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE FRENCH REPUBLIC HAS BEEN AUTHORIZED , BY DECISION 79/836/EEC ( 7 ), TO STORE IN OTHER MEMBER STATES A QUANTITY OF 10 000 TONNES OF UNBONED BEEF ; WHEREAS , PURSUANT TO THAT DECISION , FRANCE HAS NOTIFIED THE COMMISSION OF THE REASONS NECESSITATING THE TRANSPORT DURING 1979 TO OTHER MEMBER STATES OF SOME 2 037 TONNES OF UNBONED BEEF TAKEN OVER BY ITS INTERVENTION AGENCY AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE REASONS GIVEN JUSTIFY APPROVAL OF SUCH TRANSPORT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ACCORDANCE WITH ARTICLE 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE TRANSPORT DURING 1979 OF THE FOLLOWING QUANTITIES OF BEEF TAKEN OVER BY THE FRENCH INTERVENTION AGENCY ARE HEREBY APPROVED : - WITHIN FRANCE : APPROXIMATELY 14 327 TONNES OF UNBONED MEAT , - TO OTHER MEMBER STATES : APPROXIMATELY 2 037 TONNES OF UNBONED MEAT . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 7 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT